    Case: 1:20-cv-07115 Document #: 70 Filed: 03/31/21 Page 1 of 4 PageID #:716




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

EDELSON PC, an Illinois professional                      )
corporation,                                              )
                                                          )
                 Plaintiff,                               )
         v.                                               )
                                                          )      Case No.: 1:20-cv-07115
 THOMAS GIRARDI, an individual,                           )
 GIRARDI KEESE, a California general                      )
 partnership, ERIKA GIRARDI a/k/a ERIKA )                        Hon. Matthew F. Kennelly
 JAYNE, an individual, EJ GLOBAL LLC, a )
 California limited liability company,                    )
 GIRARDI FINANCIAL, INC., a Nevada                        )
 corporation, DAVID LIRA, an individual,                  )
 KEITH GRIFFIN, an individual,                            )
 JOHNSTON HUTCHINSON & LIRA LLP, )
 a California limited liability partnership,              )
 ROBERT FINNERTY, an individual,                          )
 ABIR COHEN TREYZON SALO, LLP, a                          )
 California limited liability partnership,                )
 CALIFORNIA ATTORNEY LENDING II,                          )
 INC., a New York corporation, STILLWELL )
 MADISON, LLC, a Delaware limited                         )
 liability company, and JOHN DOE 1-10,                    )
                                                          )
                 Defendants.                              )
----------------------------------------------------------------


 DEFENDANT KEITH GRIFFIN’S MOTION FOR LEAVE TO RESPOND TO
PLAINTIFF’S SUPPLEMENTAL AUTHORITY IN SUPPORT OF MOTION TO
      TAKE DEPOSITIONS OF KEITH GRIFFIN AND DAVID LIRA

       Defendant Griffin seeks leave from the Court to consider the following brief
addressing Edelson PC’s citation and reliance on Ford Motor Co. v. Montana Eighth
Judicial District Court, No. 19-368.




                                                1
    Case: 1:20-cv-07115 Document #: 70 Filed: 03/31/21 Page 2 of 4 PageID #:717




       1.     Edelson PC now moves to augment the record with a citation to Ford
Motor Co. v. Montana Eighth Judicial District Court, No. 19-368. This new Supreme
Court case adds nothing to the pending motion concerning whether or not jurisdictional
discovery is appropriate. The Ford Motor decision simply restates the law of personal
jurisdiction as developed through International Shoe Co. v. Washington 326 U.S. 310
(1945), Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S.Ct 1773 (2017),
World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980) and Walden v. Fiore,
571 U.S. 277 (2014).      Although unrelated to the pending motion for jurisdictional
discovery, Plaintiff Edelson still misunderstands the nature of the specific jurisdiction
analysis as it relates to the breach of contract claims it seeks to prosecute. Edelson
believes that it is representing airline plaintiffs in a conversion case. It is not. The areas
that Edelson seeks to inquire relate to the merits of the airline families claims (although
no such claims exist) not Edelson’s claim for breach of contract related to collection of
co-counsel legal fees. The Ford Motor decision does not expand the scope of
jurisdictional discovery to wholly unrelated claims.


       2.     The Ford Motor decision adds nothing to the scope of permissible
jurisdictional discovery. In line with years of precedent, the Supreme Court found that
“when a company cultivates a market for a product in the forum state and the product
malfunctions there”, specific jurisdiction attaches. Ford Motor at 2-3. In fact, Ford
conceded that it had “purposefully availed itself of conducting activities in both States”.
See id. at 2. Ford was attempting to expand the long-stated precedent of specific
jurisdiction by advocating that personal jurisdiction could only attach to the company if it
had designed, manufactured, or sold the subject vehicle in the State where the accident
occurred. See id. at 1. The Court rejected the argument as an improper limitation on
specific jurisdiction.


       3.     Essentially, Ford was attempting to twist the Bristol-Myers decision, to
suggest that personal jurisdiction does not exist if the offending product is sold outside


                                              2
    Case: 1:20-cv-07115 Document #: 70 Filed: 03/31/21 Page 3 of 4 PageID #:718




the forum state, even though the company may regularly sell similar products in the
forum state. See id at 16. Justice Kagan wrote that “such a suggestion misses the point
of our decision [in BMS]. We found jurisdiction improper in Bristol-Myers because the
forum State, and the defendant’s activities there, lacked any connection to the plaintiffs’
claims. See 582 U.S., at ___(slip op., at 8) (“What is needed-and what is missing here-is
a connection between the forum and the specific claims at issue”).” Id. The Court again
reinforced the clear requirement of a connection between the specific claims at issue,
namely the breach of attorney fee split agreements, and the forum.
       4.     The facts of Ford Motor are totally unrelated to the present action.
Defendant(s) have not conceded any aspect of purposeful availment, nor is there any
evidence whatsoever that the lawyer defendants cultivated any type of market for services
in the forum state. In Ford Motor, the company “systematically served a market in
Montana and Minnesota for the very vehicles that the plaintiffs allege malfunctioned and
injured them in those States…” Id. at 3. The same cannot be said of Defendant Griffin’s
contacts with Edelson and the forum State of Illinois.
       5.     The Ford Motor decision does not open up jurisdictional discovery to merit
discovery, let alone merit discovery on claims held by third parties. Edelson does not
represent the Lion Air wrongful death claimants, yet it consistently suggests that its
jurisdictional inquiry should expand into such claims. The fact remains that Edelson
maintains only breach of attorney fee sharing agreements in this action and must
demonstrate specific jurisdiction as to those claims. Edelson cannot do so and the Ford
Motor decision does not provide them with any additional basis to do so.


       For the foregoing reasons, Defendant Griffin respectfully requests that the Court
grant leave to accept this response for consideration on the issue of the pending Motion
for Jurisdictional Discovery.




                                             3
    Case: 1:20-cv-07115 Document #: 70 Filed: 03/31/21 Page 4 of 4 PageID #:719




                                            Respectfully submitted,

                                            /s/ Ryan Saba                      a
                                            Ryan Saba – Pro Hac Vice
                                            Rosen Saba LLP
                                            9350 Wilshire Boulevard, Suite 250
                                            Beverly Hills, CA 90212
                                            Telephone: (310) 285-1727
                                            Fax: (310) 285-1728
                                            rsaba@rosensaba.com
                                            One of the Attorneys for Defendant,
                                            Keith Griffin, an individual



John. A. O’Donnell, Sr.
CASSIDAY SCHADE LLP
222 West Adams Street, Suite 2900
Chicago, IL 60606
(312) 641-3100
(312) 444-1669 – fax
jodonnellsr@cassiday.com
Attorney for Defendant, Keith Griffin




                                        4
